DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of Invention I, claims 1 and 2, in the reply filed on 2/8/2021 is acknowledged.  Since the reply did not distinctly and specifically point out supposed errors in the restriction requirement, the election is treated as an election without traverse. Claims 3-8 are withdrawn.  Claims 1 and 2 are now pending.

Allowable Subject Matter

3.	Claims 1 and 2 will be allowed when claims 3-8 are canceled.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Zhao et al. (Materials Characterization, 117, 65-75, 2016).
Zhao et al. disclose VSiN coatings with silicon content ranging from 0 to 19.8 wt% (abstract, Table 1).
	Thus, Zhao et al. do not teach or fairly suggest the vanadium silicon nitride film formed as a hard film to a base material, wherein the vanadium silicon nitride film satisfies 0.30≤a/b≤1.7 and 0.24≤b≤0.36 when a=vanadium element concentration [at %]/(vanadium element concentration [at %]+silicon element concentration [at %]+nitrogen element concentration [at %]) and b=silicon element concentration [at %]/(vanadium element concentration [at %]+silicon element concentration [at %]+nitrogen element concentration [at %]), and has a hardness of 2300 HV or more.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762